Sherwood, C. J.
The relator is a justice of the peace in Bay City, and asks for a mandamus requiring the respondent, the prosecuting attorney of the county, to appear before him in behalf of the people, and conduct a prosecution against a respondent for assault and battery committed within the corporate limits of Bay City.
The respondent denies the right of relator to issue the warrant or to try the ease, and insists that he is without jurisdiction to entertain proceedings therein; that the police court has exclusive jurisdiction to hear, try, and determine all criminal cases where the offense charged shall have been committed within the city, and which offense, if committed without the city, would have been within the jurisdiction of *579the justice to try and determine, under the general laws of the State giving the justices jurisdiction.
By section 161 of Act No. 435 of the local acts of the Legislature for the year 1887, the police court of Bay City is given original and exclusive jurisdiction in the class of cases of which assault and battery is one. It is claimed, however, by relator that the jurisdiction of justices of the peace to try criminal cases cannot be divested by the act referred to; that they are conservators of the peace; and that their power to try such eases as the present one appertains to that office, which is a constitutional one.
The jurisdiction of justices of the peace secured by the Constitution is not infringed by this provision of the charter of Bay City transferring the exclusive power to try the criminal cases referred to to the police court of that city. The Legislature is invested with the power to create the police court for the city, and give it such jurisdiction as it may deem proper, and the jurisdiction of a justice of the peace to try criminal cases is derived from no higher authority or source. In both cases it comes from the Legislature, and it may be granted or withheld at the pleasure of the law-making power. Article 6, § 1, Const.
The statute creating the police court of Bay City confines its jurisdiction within its corporate limits, and does not interfere with the power given justices in cases arising in other parts of the county outside of the city, and I am satisfied it is in this respect within the provisions of the Constitution. As was said by Mr. Justice Campbell in Allor v. Wayne County Auditors, 43 Mich. 100 (4 N. W. Rep. 492), in speaking of justices of the peace, and their power to try criminal offenses:
“ Their power to try criminal offenders is statutory, but it is contemplated by the Constitution that it shall exist to some extent, and the general statutes have extended this jurisdiction to a large class of minor offenses, and it can only be *580restricted by. the special municipal criminal jurisdiction in cities.”
In this case it has been thus limited, and I have been unable to discover why it may not be done. The police court having the exclusive power to hear and try the case against the respondent therein, it follows that the proceedings before the justice were unwarranted, and the prosecuting attorney was right in not complying with the request of the justice, and the writ must be denied, biit without costs.
The other Justices concurred.